                  E,XHIBIT A




Case 7:19-cv-00308-MFU-RSB Document 1-1 Filed 04/15/19 Page 1 of 4 Pageid#: 5
Virginia Courts Case Information System                                               Page   I of2




                   Name List     Pleadings/Orders     Services   Main Menu   Logoff

                    Roanoke County Circuit - Civil Division
                                              Case Details


             Case Number:                           Filed:
             cL19000396-00                          03ltslL9
             Filing Type:                           Filing Fee Paid
             General Tort Liability                 Yes
             Number      of Plaintiffs:             Number of Defendants:
             0001                                   0001
             Commenced By:
             Initial Filing
             Bond:                                  Complex Case:


            If there are more than three plaintiffs or defendants as indicated
            under "Number of Plaintiffs" or "Number of Defendants" in the
            table above, please contact the court for the additional party
            information.


            Plaintiffs

                    Plaintiff:     ALLSTATE INDEMNITY COMPANY ASO
                    Trading as    ANTHONY AND KAREN AYERS
                    Attorney:     V/ILLIAMSON, JOHN

            Defendants

                    Defendant     AIR VENT, INC.
                    Trading as
                    Attorney:


   Case 7:19-cv-00308-MFU-RSB Document 1-1 Filed 04/15/19 Page 2 of 4 Pageid#: 6
              1 . courts. state.va.us/CJISWeb/CaseDetail. do
http:I I ewsocis                                                          4lr5l2019
Virginia Courts Case Information System                                                         Page 2   of2

            Hearings

             #     Date     Time      Type      Room                Duration   Jury    Result
            Date Ordered To Mediation:
            Final Disposition

                   . Judgment:
                   . Final Order Date:
                   . Appealed Date:
                   .   Concluded By:

                   Name List       Pleadings/Orders          Services      Main Menu   Logoff

                                                 Build #: 3.8.0.1




   Case 7:19-cv-00308-MFU-RSB Document 1-1 Filed 04/15/19 Page 3 of 4 Pageid#: 7
              1 . courts. state.va.us/CJIS\ù/eblCaseDetail. do
http:I I ewsocis                                                          4lt5l20r9
Virginia Courts Case Information System                                                                                              Page   I   ofl




                                                Return to Case             Maln Menu

                                             Roanoke County Circuit - Civil Division
                                                             Service Detalls


             Case Number: CLI9000396-00


       Name      llNumberll                             Tvoe                                                      Servedll How Served
                                                                                                    tlear DatelDate
  AIR VENT INC   lll      llComplaint With Intenogatories And Production Of Documents                         IþZtZlttS llCertificate Of Service

                                                Return to Case             Maln Menu       Logoff

                                                                 Bu¡¡d   #: 3.8.0-1




http Case  7:19-cv-00308-MFU-RSB
     ://ewsocis                            Document 1-1
                I .courts.state.va.us/CJISWeb/CaseDetail.do                           Filed 04/15/19 Page 4 of 4 Pageid#: 8
                                                                                                                     4lt5l20t9
